Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 29, 2003, which ruled that claimant was ineligible to receive additional unemployment insurance benefits under Labor Law § 599.
In May 2002, claimant was initially approved for additional unemployment insurance benefits pursuant to Labor Law § 599 while enrolled in a hospitality management program. Thereafter, the Department of Labor withdrew its approval because claimant’s spring 2003 schedule consisted of only 10 hours per week of her physical presence in a structured classroom instruction setting. In order to be eligible for additional training benefits pursuant to Labor Law § 599, a claimant must attend an approved training course or program for at least 12 hours in each week (see 12 NYCRR 482.2 [b]). Inasmuch as the record confirms that claimant failed to meet the minimum required hours of classroom instruction for the spring 2003 semester, substantial evidence supports the decision of the Unemploy*841ment Insurance Appeal Board ruling that claimant was ineligible to receive additional unemployment insurance benefits (see Matter of Lohmann [Commissioner of Labor], 6 AD3d 916 [2004]).
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.